OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




EocOrCkb18 John D. Reed, Conmissioner
&uxKiu or Labor statiatioe
Amtin, Texas
DearSlrc




            ThisAll ackoml
et&d     above* As we




                                        d a8 rOliOW6Z



                           hall be oz~ployod In any ftoatory,
                           bopi ziechanical~
                                           or nercmtfla
                        tel, restnurant, crooning hotine,
                       ;ieturs show, br,rbc_nnhop, tola-
                      8 or other or;fice,ex~resf.3
                                                 or
                               or say mx3to hstitntfon,
                                 , iastitut:onor enter-
                   f~alos are employed, for xxo than
       :riso -,rtiaro
       nfno tiouruin as3 one cul~n5z.rdzp, zor ::orethan
       flftpfour hours in a&y one oAlendar we~k.~
                                                             .. .




                                                   1933,


          ?Any eiqloyar, overseer, superintendent,.
    torerrsnor other R.                   .                                          _.._
                                                              ‘,
                                                               :
                                                                     ia.9
                                     .:.

    DononttleJoti’D. Reed, CominLssioner~
                                        page 3


        gum   in one (1) celerrdsrwoek; the hour8
        of work to be so ~arxnn3edsa to i?m!~%tthe
.       oxploymnt of such~faxale fitany tl?ieso
        that.ehe shsll nvt %ork xore than a EG&LWII
        of alcven (11) M3rs durin,:the twenty-four
        (24) hour period of ona (1) dq.

             “3;  In any ,ceotoryeqsgd In the nanu-
        ~fcctureof cottvn, woolen or wvrated goods
        or P,rtiClaaof mrC!:amIine r=hnufaaturedout
        of cotton gvods, for nore t&an tsn (10) houra
        in any 0x16(1) colondsr day her ~1orathan
        oirty (30) hours lo any one.oalondsrseek,*
              Th4aDDlfca3le provisims oi the yoderal i?aIrLabor
    etsndsrdaAct are oontoined in subseat2on (a), Seotion 7 of
    tho Aot, 29 13.3. C. A. i.207(a), and ateh4ro ccpiedr
             *(a) MO explogsr shall, ercqt as other-
        rpfs4~
             grcvldad In this noetion mploy any of
        his employuaawho is engaged in cox.rsroeor.
        ln the prodzo%io~ of gooda for aomxeroe G
             I=    for a workwoeh lon:;sr tbad forty-
        four hours duriq the first yetirt2o;si the erf40-
        tiv4 date of this seotioh,

             “(3) for a -iorkwevkLohger than forty-
        twos‘home durin&tha second yeor from auah
        dnte~,or ‘~
             “(3) for 8 rrorkmek longer then forty
        hours after the expiration of the aeoond year
        from.aaoh dater




              section 19 of the Tedsml atstutb; a’uZra,( i 213,
    f? I:,c:*C~&.A~) daflr?onthe prohibited ucte~ena daclnros it
    unl?mSl .to’violste  ,Sootion7 (29 Us.Si C. A, i 2@7)$ while
    hction 10 (29 i.i. 3. cv A. 1 216j proscrfbes the penalties,




                   ,,.,,...I‘.   .

              .I
                                 .                                   -r_....
                                                                    7‘.
                                                                      L   32
                        .


    Ronorable       JohD D* Reed, ConImlss1oncrs,
                                                Paage4


    crlnlnalas 7;elL as civil. For a willful violation the
-   acouzed is subject .tofine of not :?orothan $lO,OOO,OO or
    to i,m?rieonmentfor not more than six months, Or both.
               3aotios 235 of the Judicial Uode of the United
    stetsta, 08 ammded, (U+ 3. C. A. 1 371) oontains the fol-
    low-J.53lan5uu5er

                 The jurindlotion’vestedin the courts
            of the United Stnteo in the cases and groaeed-
            ln~s’hereinaftermentioned, shall be exclusive
            of the courts of the several Statesr
                    Thirst, of all ori.& and offenses ao’5nlmable
            under    the authority of the Unit.edStates.” .
              The.&rrect of this statute 18 to sloe exclusive
    jurisdictionto the courta of the United States ovtir,offenaos
    deiined nnd m%ae punishable by z8&0r&i lew, nnd unless provi-
    alon is made for concurrent $urlsdlctlonby express lan+e3;a,
    positivelyexcludvs proseoutfom in the Stste axrter’    530s
    lhxtln X. State, 124 Tar. Cr. R. 246, 61 S. ‘k7.(Zd) 8891
    Cross v. State, 10 9. Ct. 47, 132 0. 9. 131, 33 L. Zd. 207;
    l?iomnav. Lomy, 10 3. Ct. 584, 134 U. 9. 372, 33 L. Rd.
    949, tendmany other cases both Federal enb State, oollkted
    in notes 28 I?.S. Cr A. 1 371.
               Rev&tin5 to the.provisionsof the Federal yalr
    Iabor Standards Aot, sqrs, Ft is observed that the law does
    not limit t!zenumber of hours.whioh tinemployer engaged in
    interstatecoe~merce mi.:;htrequire his omploynes to York
    du.rinSeach weok, but it doan regclre thet such employees
    es are com?ellod to *sor):for a ~longarps%$kd of hours,than
    the ^laximumaresorfbedmttetbe pefd additional coapensationr
    hate the underaaored portion of the statute copied above.
    on the other hund, the Tems statutes re,l.atinz to female
    eiql~yeosprohibit th3 ‘ezgloyerfrom extendIn the hour9
    ,Ofor;$.oyzont bsyond the maxir;umdesig.nateC,re:>rdlesa of
    co?ennntion or contrsat. The pn?osa of tbo Federal Act
    lo ctieouos~edin the.case of Elnck Yountain Corporatlon.vr
    AUklns, 290 X-J.617, 13 3. vi. (Zd) 200, ‘en8 the o::l,nion
    ~1:)
       tkt CQSS -makesit claar to us t&t the Ccngresa of the
    ~d.tod States h3.snot, ULIyet, divasted the acvereiig~ State
    of l’oxesr?fita power anC rii;htto anforoe the ,abovequoted
    etntutea,
                                       .,,
                                   ..
&&Mu-
                                          _,‘.
                            .




        penal
        Penal CoGe        atill in
                     art3 still
               Code are         In full  force e
                                    r1.111
                                         forgo  and efroct, irrespwive
        or
        of tSleaccuracy
                accurao~ or   t
                           aP the  ruling,nentioned by you by the iyage
            Rcur
        and Rcur  Uivlsic
                  lJivision,  United States Dkpartment or Labor, that
        the Federal
        the ibae      Ftir Iabor 8tandardaAct or 19% apolies to
        oannlng plants that
                          tmt  ship  mrt4 or
                               ship pirt      all or
                                          or all  of tkiairp50auOts in
                     wzimeraef,
        lnteretate OweI

                                                 . Your3very truly
                                                       CSCZRAL'OF TEXAS